 
 
IB 
Union Calendar No. 492
112th CONGRESS 2d Session 
H. R. 4965
[Report No. 112–681] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Mica (for himself, Mr. Rahall, Mr. Lucas, Mr. Peterson, Mr. Gibbs, and Mrs. Noem) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

September 20, 2012
Additional sponsors: Mr. Shuster, Mr. Ribble, Mr. Rooney, Mr. Flake, Mr. Walden, Mr. Young of Alaska, Mr. Hanna, Mr. Schilling, Mr. Southerland, Ms. Jenkins, Mr. Graves of Missouri, Mr. Jones, Mr. Farenthold, Mr. Denham, Mr. Stutzman, Mr. Pompeo, Mr. Barrow, Mr. Schrader, Mr. Carter, Mr. Conaway, Mr. Tipton, Mr. Latta, Mr. Smith of Nebraska, Mr. Latham, Mr. Rogers of Kentucky, Mr. McIntyre, Mr. Luetkemeyer, Mr. Bishop of Georgia, Mr. Crawford, Mr. Lankford, Mr. Bishop of Utah, Mr. Cravaack, Mr. Hurt, Mr. Costa, Mr. Broun of Georgia, Mr. Nugent, Mrs. Ellmers, Mr. Cardoza, Mr. Kingston, Mr. Westmoreland, Mrs. Emerson, Mr. Cole, Mr. Heck, Mr. Stearns, Mr. Womack, Mr. Hastings of Washington, Mrs. Miller of Michigan, Mr. Price of Georgia, Mr. Costello, Mr. Graves of Georgia, Mr. Austin Scott of Georgia, Mr. Boren, Mr. Terry, Mr. Chandler, Mr. Kissell, Mr. Matheson, Mrs. Capito, Mr. Berg, Mr. Pearce, Mr. Fincher, Mr. Brady of Texas, Mr. Altmire, Mr. Kline, Mr. Bonner, Mr. Amodei, Mr. Schock, Mr. McClintock, Mr. Gosar, Mr. Posey, Mr. Palazzo, Mr. Marino, Mr. Cassidy, Mr. Huelskamp, Mr. Griffin of Arkansas, Mr. Duncan of South Carolina, Mr. Poe of Texas, Mr. King of Iowa, Mr. Bachus, Mr. Coffman of Colorado, Mr. Davis of Kentucky, Mr. Ross of Florida, Mr. Griffith of Virginia, Ms. Hochul, Mrs. Hartzler, Mrs. Bachmann, Mr. Donnelly of Indiana, Ms. Buerkle, Mr. Franks of Arizona, and Mr. Owens


September 20, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
 
A BILL 
To preserve existing rights and responsibilities with respect to waters of the United States, and for other purposes. 
 
 
1.Identification of waters protected by the Clean Water Act 
(a)In generalThe Secretary of the Army and the Administrator of the Environmental Protection Agency are prohibited from— 
(1)finalizing, adopting, implementing, administering, or enforcing the proposed guidance described in the notice of availability and request for comments entitled EPA and Army Corps of Engineers Guidance Regarding Identification of Waters Protected by the Clean Water Act (EPA–HQ–OW–2011–0409) (76 Fed. Reg. 24479 (May 2, 2011)); and 
(2)using the guidance described in paragraph (1), or any substantially similar guidance, as the basis for any decision regarding the scope of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) or any rulemaking. 
(b)RulesThe use of the guidance described in subsection (a)(1), or any substantially similar guidance, as the basis for any rule shall be grounds for vacating the rule. 


1.Identification of waters protected by the Clean Water Act
(a)In generalThe Secretary of the Army and the Administrator of the Environmental Protection Agency are prohibited from—
(1)finalizing, adopting, implementing, administering, or enforcing the proposed guidance described in the notice of availability and request for comments entitled EPA and Army Corps of Engineers Guidance Regarding Identification of Waters Protected by the Clean Water Act (EPA–HQ–OW–2011–0409) (76 Fed. Reg. 24479 (May 2, 2011)); and
(2)using the guidance described in paragraph (1), any successor document, or any substantially similar guidance made publicly available on or after December 3, 2008, as the basis for any decision regarding the scope of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) or any rulemaking.
(b)RulesThe use of the guidance described in subsection (a)(1), or any successor document or substantially similar guidance made publicly available on or after December 3, 2008, as the basis for any rule shall be grounds for vacating the rule.
 

September 20, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
